This is an action to recover a fund which formerly constituted a savings account in a mutual savings bank, but which is now in the possession of the defendant. The case is a companion case toTacoma Savings  Loan Ass'n v. Nadham et al., ante p. 576, and, while the caption and form of the present action are somewhat different from those in the cited case, the issues involved and the questions presented on this appeal are the same as those in that case. Upon the authority of the Tacoma Savings  LoanAss'n case, cited above, and for the reasons stated in the opinion therein, the judgment of the trial court is affirmed.
 *Page 1